Citation Nr: 0611379	
Decision Date: 04/20/06    Archive Date: 04/26/06

DOCKET NO.  04-42 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increased rating for residuals, left hip 
injury, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Chisick, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1963 to 
September 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  June 2004 rating decision of the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
an increased rating for residuals, left hip injury in excess 
of 10 percent.


FINDING OF FACT

The veteran's service connected residuals, left hip injury is 
characterized by a moderate symptoms of impaired function due 
to pain, antalgic gait, slight limitation of motion, and leg 
numbness with prolonged sitting. 


CONCLUSION OF LAW

The criteria for an increased evaluation 20 percent for 
service connected residuals, left hip injury have been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.130 Diagnostic Code 5255 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the veteran of the evidence needed to 
substantiate a claim for benefits, and further allocate the 
responsibility for obtaining such evidence.  Additionally, VA 
must advise the veteran to submit any evidence that pertains 
to a claim.  The law further provides that VA will make 
reasonable efforts to assist a veteran in obtaining the 
evidence necessary to substantiate a claim for a benefit 
under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated June 2004 denied the veteran's claim 
for an increase evaluation for residuals, left hip injury, 
currently evaluated at 10 percent disabling.  A March 2004 RO 
letter fully provided notice of elements of the evidence 
required to substantiate claims for increased evaluations and 
whose responsibility it was to obtain such evidence.  The 
rating decision on appeal, the November 2004 Statement of the 
Case ("SOC"), and the February 2005 Supplemental Statement 
of the Case ("SSOC") provided the veteran with specific 
information as to why the claim was being denied and of the 
evidence that was lacking.  The November 2004 SOC supplied 
the veteran with the complete text of 38 C.F.R. 
§ 3.159(b)(1), concerning the need for the veteran to provide 
any evidence pertaining to the claim.

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  The veteran did not authorize the VA to obtain and 
did not provide any private medical records.  However, the 
veteran indicated that he had been treated by the North Texas 
VA Medical Care System, and the treatment records were 
received and reviewed through September 2004.  The RO 
reviewed all VA treatment records and issued an SOC in 
November 2004 and a SSOC in February 2005.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
were provided to the veteran in March 2004 and January 2005.

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506, which placed two additional duties upon the VA.  Under 
Dingess/Hartman v. Nicholson, VA must also provide notice 
that an effective date for the award of benefits will be 
assigned if the claim is granted.  Although the RO did not 
advise the veteran of such information, because the claim is 
being granted, the RO will, upon issuance of this decision, 
assign an effective date for increased rating.  Proceeding 
with the appeals presently does not therefore inure to the 
veteran's prejudice.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.


The Merits of the Claim

The veteran contends that his service connected residuals, 
left leg injury is more disabling than is contemplated by the 
currently assigned 10 percent rating.  Having carefully 
considered this claim in light of the record and the 
applicable law, the Board is of the opinion that the 
preponderance of the evidence supports an increased rating to 
20 percent disabling.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 
4.1.  Consideration of the whole recorded history is 
necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. §§ 4.1 and 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Governing regulations include 38 C.F.R. §§ 4.1, 4.2 and 4.41, 
which require the evaluation of the complete medical history 
of the appellant's condition.  The Court of Appeals for 
Veterans Claims has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.

Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  When there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  When the minimum schedular evaluation requires 
residuals and the schedule does not provide a noncompensable 
evaluation, a noncompensable evaluation will be assigned when 
the required residuals are not shown.  38 C.F.R. § 4.31.

The veteran filed his current increased rating claim in 
January 2004.  He argued that because his left hip had 
worsened since his last evaluation, he should be granted a 
rating in excess of 10 percent disabling.  In a June 2004 
rating decision, the RO continued the 10 percent disabling 
rating pursuant to 38 C.F.R. § 4.71a, DC 5255.  

DC 5255 provides that a 10 percent rating is assigned for 
impairment of the femur, malunion of, with slight hip 
disability; a 20 percent rating is assigned for impairment of 
the femur, malunion of, with moderate hip disability; a 30 
percent rating is assigned for impairment of the femur, 
malunion of, with marked hip disability; a 60 percent rating 
is assigned for fracture of the surgical neck of, with false 
joint, or fracture of the shaft or anatomical neck of, with 
nonunion, without loose motion, weightbearing preserved with 
aid of brace; and an 80 percent rating is assigned for 
fracture of the shaft or anatomical neck of, with nonunion, 
with loose motion (spiral or oblique fracture).  The highest 
disability rating permissible under DC 5255 is 80 percent.

At a March 2004 VA examination, the veteran complained of 
steady, bilateral hip pain, worse on the left than the right, 
characterized by sharp lateral pain in the hip and pain in 
the buttocks that limits his walking distance to about 100 
yards and gives him difficulty with all daily activities.  
The veteran reported that he occasionally feels that his left 
hip will give way, but denied that it actually buckled or 
caused him to fall.  He complained of leg numbness with 
prolonged sitting and stated that he had been unemployed 
since 1986, when he quit making cabinets due to his back and 
hip pain.  He denied pain flare-ups and reported taking no 
medication for his pain.  

The VA examiner noted that the veteran had a slightly 
antalgic gait, stood and walked slightly forward flexed of 
the erect position, used no assistive devices, and 
experienced discomfort with dressing and undressing.  On 
physical examination,  the examiner observed increased 
buttocks pain at the limits of the range of motion with 
internal or external passive rotation of the hip.  The 
passive range of motion was 90 degrees flexion, 0 degrees 
extension, 20 degrees internal rotation, 30 degrees external 
rotation, 40 degrees abduction, and 20 degrees adduction.  
While lying on the examination table, flexion was 90 degrees, 
internal rotation was 20 degrees, and abduction was 20 
degrees.

The VA examiner diagnosed the veteran with chronic, left hip 
and buttocks pain, mostly radiating from the lumbar spine, 
but also noted mild degenerative joint disease of the hip 
with an acetabular osteophyte, which significantly limited 
the veteran's activities due to pain.  A contemporaneous 
radiological report showed no significant osteoarthritic 
change in the hip joint.

At the January 2005 VA examination, the veteran reported that 
he closed his cabinet making business in 1986 when he could 
not hold cabinets up to the wall and quit a security guard 
job, which he held for one and one-half years in the early 
1990's, because it required walking.  He reported that he no 
longer holds a regular job, but still works in his small 
shop.  He complained that he is unable to work efficiently 
and lacks endurance, explaining that it now takes him about 
two weeks to finish a job that used to take him three days 
and that when he mows his yard with a sit-down mower, it 
takes two days to complete the task because he can only do 
little bits of work at a time, slowly.  The veteran 
attributed his work impairment to his hip pain.  The veteran 
complained that he experienced pain flare-ups in his hip, 
sometimes without any cause and other times activity related.  
The veteran reported that he has experienced low back pain as 
well over the past twenty years.  The veteran denied having 
incapacitating pain.

Physical examination of the left hip revealed 110 degrees 
flexion, 30 degrees internal rotation, 30 degrees external 
rotation, and 30 degrees abduction with discomfort at these 
limits.  Active range of motion did not produce weakness, 
fatigue, or incoordination.  A contemporaneous radiological 
report of the hips observed a slight irregularity of the left 
ischium medial to the acetabular wall, suggesting an old 
healed fracture, but otherwise the pelvic bone was 
unremarkable.  Lumbar radiographic findings revealed no 
compression fracture and well-maintained intervertebral 
spaces.

The VA examiner opined that the veteran has experienced an 
additional 10 percent functional impairment of the left hip 
due to pain and lack of endurance following repetitive use.  
However, the VA examiner also stated that he was unable to 
determine with absolute certainty whether the veteran's hip 
pain originated from his non-service-connected low back pain 
or his service-connected hip disorder, explaining that when a 
hip joint undergoes enough change to cause notable pain, 
radiographic findings of joint degeneration are usually 
present.  But on rare occasion, avascular necrosis will not 
show clearly on x-ray until after an interval of time.

A disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45.  It has been held that with regard to 
musculoskeletal disorders rated upon limitation of motion of 
the affected part, functional loss, supported by adequate 
pathology and evidenced by visible behavior of the veteran 
undertaking the motion, is recognized as resulting in 
disability. DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. §§ 4.10, 4.40, 4.45.

The evidence in the case file for an increased rating for 
residuals, left hip injury is mixed.  Evidence against an 
increased rating includes the March 2004 VA examiner's 
opinion that the veteran's chronic left hip and buttock pain 
was mostly radiating from his lumbar spine; the March 2004 VA 
radiographic report which showed no significant 
osteoarthritic change in the left hip joint; and the January 
2005 VA radiologic report which showed no current pelvic bone 
pathology.

Evidence in favor of an increase rating includes the 
veteran's self-reported increased functional limitations; the 
March 2004 VA examiner's opinion that the veteran has mild 
degenerative joint disease of the hip with an acetabular 
osteophyte, and this significantly limits his activities due 
to pain; the March 2004 VA examiner's observations that the 
veteran has a slightly antalgic gait, a forward flexed 
posture, and experiences discomfort with dressing and 
undressing; lack of radiographic evidence of degenerative 
lumbar disc disease in the January 2005 VA radiographic 
report; and the January 2005 VA examiner's opinion that the 
veteran has experienced an additional 10 percent functional 
impairment and that the veteran's disability may be due to 
early-stage avascular necrosis of the hip joint, not yet 
detectable radiologically.

The question is whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which event the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1991).  Given 
the medical evidence already of record, it is doubtful that 
further medical examinations would assist the Board in this 
inquiry.  In this case, the medical opinion provides an 
approximate balance of positive and negative evidence.  
Therefore, the benefit of the doubt shall be given to the 
veteran.  The Board finds that the veteran's current level of 
disability is consistent with moderate hip disability, and a 
20 percent disability evaluation will be granted pursuant to 
38 C.F.R. 4.71a, DC 5255 (2005).  See Alemany v. Brown, 9 
Vet. App. 518, 519 (1996).


ORDER

A disability rating of 20 percent for residuals, left hip 
injury is granted.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


